Citation Nr: 0315448	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-20 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 2, 1990, 
for the grant of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  He died in January 1949.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted nonservice-connected 
death pension benefits and assigned an effective date of July 
2, 1990.  The appellant has appealed the effective date 
assigned.

In October 2000, the appellant testified at a personal 
hearing before a Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  That Veterans Law Judge is no longer employed 
with the Board.  In March 2003, the Board informed the 
appellant of this and provided her with an opportunity to 
have another hearing.  She initially indicated that she 
wanted another hearing, and a hearing was scheduled for July 
2003.  However, the appellant has since cancelled the hearing 
request, and therefore the Board finds that there is no Board 
hearing request pending at this time.


FINDINGS OF FACT

1.  In a February 1950 decision, the Board denied entitlement 
to death compensation or pension based on a determination 
that the appellant was at fault in failing to continuously 
cohabit with the veteran from the date of their marriage to 
the date of the veteran's death.  

2.  The appellant filed numerous petitions to reopen the 
claim for entitlement to death pension benefits between 1950 
and 1973.  Each time the RO denied reopening the claim, 
determining that the appellant had not submitted new and 
material evidence.  Those notices did not inform the 
appellant of her appeal rights.  Those decisions are final.

3.  On April 9, 1987, the appellant filed a petition to 
reopen the claim for entitlement to death pension benefits.  

4.  In a June 1987 letter, the RO stated that the Board's 
February 1950 decision, which determined that she had not 
continuously cohabited with the veteran, was final and that 
she could reopen her claim if she had new evidence that had 
not been previously considered.  The RO did not inform the 
appellant of her appeal rights.

5.  On May 13, 1993, the United States Court of Appeals for 
Veterans Claims (the Court) held unlawful a portion of 
38 C.F.R. § 3.53(a), which did not require the separation 
between a veteran and the widow during the veteran's lifetime 
to have been due to the misconduct of or procured by the 
veteran.

6.  The effective date based upon the Court's interpretation 
of a regulation is governed by 38 U.S.C.A. § 5110(a), which 
states that entitlement to VA benefits will not be prior to 
the date of claim.

7.  Because of VA's failure to inform the appellant of her 
appeal rights in the June 1987 notification letter, the 
appellant's claim remained pending from that time.


CONCLUSION OF LAW

The criteria for an effective date of April 9, 1987, for the 
grant of nonservice-connected death pension benefits have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The appellant filed her petition to reopen the claim for 
entitlement to nonservice-connected death pension benefits in 
April 1987, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, except with 
regard to applications to reopen previously denied claims.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The appellant has 
been provided with notice of the implementing regulations in 
the March 2002 statement of the case.

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the appeal of the effective date assigned for the award of 
death pension benefits in this case.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate her claim and to inform her whether she or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

An appeal of an effective date assigned for death pension 
benefits following a reopened claim involves the application 
of laws and regulations which provide that the date of 
receipt of the claim for a claim that is reopened based upon 
new and material evidence generally governs the effective 
date assigned.  Therefore, such an appeal often involves, as 
it does in this case, a purely legal question rather than a 
factual one, the only factual matter usually involved being 
the date that the claim was received.  In this case, that 
factual matter is not in dispute, and therefore there is no 
evidentiary development to be done here.  Cf. Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (holding that VCAA 
is not applicable to requests for revision of a final 
decision based on clear and unmistakable error because that 
matter involves an inquiry based upon the evidence of record 
at the time of the decision, not based upon the development 
of new evidence); VAOPGCPREC 12-2001 at para. 7 (July 6, 
2001) (VA does not have "a duty to develop" in a clear and 
unmistakable error case because "there is nothing further 
that could be developed"); see also Livesay, 14 Vet. App. 
324, 326 (2001).

Regardless, the Board notes that the RO sent the appellant a 
letter in April 2001 informing her of the passage of the VCAA 
and how VA must make reasonable efforts to help her obtain 
evidence necessary to substantiate her claim.  The RO also 
stated that it was ultimately her responsibility to make sure 
that relevant records were received by VA.  The appellant has 
not identified any records that VA should obtain.

The appellant has submitted written statements in her notice 
of disagreement and substantive appeal, setting forth her 
arguments concerning why she should be granted an earlier 
effective date in this case, despite the provisions of the 
law and regulations governing effective dates.  In so doing, 
she has demonstrated an understanding of the legal provisions 
relevant to her appeal which were set forth in the September 
1999 statement of the case.  Because this appeal does not 
involve a dispute about facts, further evidentiary 
development is not relevant to this case.  Accordingly, the 
Board concludes that the VCAA provides no requirements that 
must be fulfilled and which have not been fulfilled before 
the Board may review the appellant's appeal in this case, 
there is no prejudice to the appellant in deciding her appeal 
at this time, and to hold otherwise would only deprive the 
appellant of a timely decision on her appeal.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); see Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Decision

In March 1949, the appellant submitted VA Adjudication Form 
534, "Application for pension or compensation" by a widow 
of a deceased veteran.  She indicated that she and the 
veteran had gotten married in March 1941 and that the veteran 
had died in January 1949.  She was living in Los Angeles, 
California.  When asked whether she had lived with him 
continuously from the date of marriage to the date of the 
veteran's death, the appellant stated "no" and explained 
that the veteran was going to school in Houston, Texas, and 
that he was going to move to Los Angeles, California, as soon 
as he was done with school.

In an April 1949 letter, the RO asked the appellant to 
provide more details as to the cause of her and the veteran's 
separation during their marriage, to include whether she was 
at fault for the separation.  The appellant submitted her own 
statement and statements from other people.  In July 1949, 
the RO determined that she and the veteran had not lived 
continuously as husband and wife from the date of their 
marriage until the date of the veteran's death and that such 
separation was "not without fault on your part" and denied 
her claim for death compensation or pension.  In the 
notification, it stated, "If you have no further evidence to 
submit, but have substantial reason to believe that the 
decision is not in accordance with the law and the facts in 
your case, you may appeal to the Administrator of Veterans 
Affairs at any time within 1 year from the date of his 
letter."  The appellant appealed the July 1949 
determination.

Subsequently, an extensive field examination was undertaken, 
and it was discovered that, among other facts, a child that 
the appellant had one month after the veteran died was not 
that of the veteran's.  

In a February 1950 decision, the Board determined that the 
appellant was at fault in failing to continuously cohabit 
with the veteran from the date of their marriage until the 
date of the veteran's death and that she was not entitled to 
death compensation or pension as his unremarried widow.  
Specifically, the Board stated that the evidence showed that 
the appellant and the veteran had lived together for "only a 
short time between the veteran's discharge from service in 
November 1945 and his death in January 1949."  The Board 
noted that the evidence showed that the veteran had lived 
with another woman while residing in Houston, at which time 
the appellant was living in Los Angeles.  It added that the 
evidence showed that the appellant associated with "at least 
one other man" and that she had become pregnant by this man 
twice, with one successful birth of a child.  Thus, the Board 
concluded that, "Irrespective of the question of fault on 
the part of the veteran, in view of the misconduct of the 
appellant while separated from him, it may not be held that 
she was blameless in failing to continuously cohabit with 
[the veteran]."  That decision is final.

From February 1950 until February 1973, the appellant filed 
numerous petitions to reopen the claim for entitlement to VA 
death benefits, asserting that she was not the only one at 
fault for her and the veteran's separation during their 
marriage.  The RO issued letters to the appellant in March 
1950, September 1950, January 1951, March 1951, April 1951, 
May 1951, October 1951, November 1951, January 1952, October 
1952, November 1952, June 1953, July 1953, October 1954, June 
1956, April 1957, and May 1973.  While these letters were not 
identical in informing the appellant of the continued denial 
of her claim, in each of those letters, the RO essentially 
informed the appellant that the claim for death benefits 
remained in a disallowed status and that she would need to 
submit new and material evidence to reopen her claim.  In 
some of the letters, the RO explained that new and material 
evidence would be evidence establishing that she was not at 
fault for the separation that she and the veteran had had 
during their marriage.  Many of the letters reminded her that 
the Board had denied her claim in February 1950, which 
decision was final in the absence of new and material 
evidence.  In none of these letters, however, did the RO 
inform the appellant that she had the right to appeal its 
determinations.

On April 9, 1987, the appellant filed a petition to reopen 
the claim for death benefits.  In a June 1987 letter, the RO 
told her that her claim for death benefits had been denied by 
the Board in February 1950 because she had failed to 
continuously cohabit with the veteran prior to his death, 
which decision was final.  The RO stated that she could 
reopen her claim if she submitted new evidence that had not 
been previously submitted.  The letter did not inform the 
appellant that she had the right to appeal the determination.

On July 2, 1990, the appellant filed a petition to reopen the 
claim for nonservice-connected death pension benefits.  The 
RO denied reopening the claim, and the appellant appealed the 
denial.

While the claim was in appellate status, the Court issued a 
decision, Gregory v. Brown, 5 Vet. App. 108 (1993), which 
held that for the purpose of determining whether there was an 
absence of continuous cohabitation, the fault or absence of 
fault on the part of the claimant was to be determined based 
on an analysis of conduct at the time of separation.  See 
38 U.S.C. § 101(3) (which defines "surviving spouse" for 
title 38 purposes).  Additionally, the Court held that to the 
extent that the first sentence of 38 C.F.R. § 3.53(a) (1993) 
required a determination of the spouse's fault after the time 
of separation, it was unlawful.  Gregory, 5 Vet. App. at 112; 
see 38 C.F.R. § 3.53(a) (1993) ("The requirement that there 
must be continuous cohabitation from the date of marriage to 
the date of death of the veteran will be considered as having 
been met when the evidence shows there was no separation due 
to the fault of the surviving spouse").

In January 1997, the Board determined that the Gregory case 
was a basis to reopen the appellant's claim for entitlement 
to "recognition as a surviving spouse of the veteran for the 
purpose of VA death benefits" and remanded the case for the 
RO to readjudicate the claim on a de novo basis in light of 
the Gregory decision.  In a September 1997 administrative 
decision, the RO determined that continuous cohabitation was 
not shown even based upon the holding in the Gregory case.  
In an April 1999 decision, the Board determined that the 
appellant had established recognition as the surviving spouse 
of the veteran for VA purposes.  In a July 1999 decision, the 
RO granted the appellant nonservice-connected death pension 
benefits, effective July 2, 1990.  The appellant has asserted 
that she warrants an effective date back to date of her 
original claim for VA death benefits.

At the October 2000 hearing before a Veterans Law Judge, the 
appellant testified that she first met the veteran in 1938 or 
1939 and that they had gotten married in 1941.  She noted the 
veteran had gone into the service after that and that they 
had lived together throughout the veteran's time in the 
service.  The appellant testified that after the veteran was 
discharged from service that it was then that they had become 
separated.  She stated the veteran moved in with his mother, 
which caused her to move to California.  She indicated that 
the veteran's mother did not like her.  The appellant 
asserted that she tried to reconcile with the veteran, which 
attempts had been unsuccessful.  She noted that the veteran, 
at some point, had a girlfriend, but that she and the veteran 
had intended to get back together right before he died.  The 
appellant's friend pointed out that the appellant and the 
veteran had never divorced and that the appellant did not 
want to get divorced.  The appellant argued that she should 
be granted the benefits back to when she filed her original 
claim back in 1949.  

In an April 2002 statement, the appellant asserted that as a 
result of the VA's granting death pension benefits that she 
was clearly entitled to retroactive compensation.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award of compensation or pension based 
on a claim reopened after final adjudication "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(r) (2002) (emphasis added).

In a precedential VA Office of General Counsel (GC) opinion, 
the General Counsel determined that when benefits are awarded 
based on an interpretation of law or VA issue announced in a 
judicial precedent, that the effective date of the award is 
controlled by 38 U.S.C.A. § 5110(a).  VAOPGCPREC 10-94 (April 
25, l994).  See also VAOGCPREC 9-94 (March 25, 1994) 
(concluding, based on United States Supreme Court precedent, 
that precedential decisions of the Court of Appeals for 
Veterans Claims generally do not apply retroactively to cases 
which have been finally decided, but apply only as to cases 
still open on direct review).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports an effective date of April 
9, 1987, for the award of nonservice-connected death pension 
benefits.  However, the Board has determined that an 
effective date earlier than April 9, 1987, is legally 
precluded.  The reasons for the above determinations follow.

At the time of the February 1950 Board decision, the 
regulation regarding continuous cohabitation provided the 
following, in part:

The requirement of any law administered 
by the Veterans' Administration that 
there must have been continuous 
cohabitation from the date of marriage to 
the date of death of the veteran will be 
considered as having been met when the 
evidence shows there was no separation 
due to the fault of the widow.

38 C.F.R. § 4.16 (1948).  

In the Board's decision, it determined that the widow had 
shown fault in her and the veteran's separation during their 
marriage and thus the continuous cohabitation element in 
order for her to be considered the surviving spouse of the 
veteran had not been met, which would not entitle her to 
death compensation or pension as the unremarried widow of the 
veteran.  The February 1950 Board decision is final, see 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002), and the effective date for the award of VA death 
pension benefits in this case cannot precede the date of the 
February 1950, decision.  It must be noted that while the 
Court invalidated the portion of 38 C.F.R. § 3.53(a) which 
allowed the fault of the surviving spouse to be considered in 
determining whether continuous cohabitation had been met, 
such act by the Court cannot affect decisions by VA that have 
become final.  See VAOGCPREC 9-94.

Following the February 1950 Board decision, the appellant 
filed numerous petitions to reopen the claim for entitlement 
to VA death benefits as the surviving spouse of the veteran 
during the period between 1950 and 1973.  Each time, the RO 
continued the denial stating that the appellant had not 
submitted new and material evidence.  In only two of those 
petitions did the appellant submit additional affidavits, 
wherein she attempted to establish that the veteran was the 
one who had caused their separation during their marriage.  
In the other petitions, she reiterated her argument that she 
was not at fault in their failure to continuously cohabit.  
As noted above, the RO did not provide the appellant with her 
appellate rights, letting her know that she could appeal its 
determinations.

During this time period, there were regulations that 
indicated that a claimant was entitled to notification of her 
right to appeal an agency of original jurisdiction 
determination.  See VAR 1007 (October 19, 1949) (claimant 
will be advised upon completion of adjudicative action based 
upon decision of the right of appeal and of the time within 
which the appeal must be taken); VAR 1007 (October 28, 1954) 
(stating essentially the same wording as in the 1949 
version); 38 C.F.R. § 19.109 (1973) ("The claimant and his 
representative, if any, will be informed of the right to 
initiate an appeal by the filing of a notice of disagreement 
in writing, and the time limit within which such notice must 
be filed.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to [VA] benefits by the agency of original 
jurisdiction.").

Additionally, during the period in question, there were 
regulations in existence which stated that the failure of the 
claimant to receive notice of the right to, and time for, 
appeal would not extend the time for filing an appeal.  See 
VAR 1007 (October 19, 1949) ("failure to receive written 
notice of right to, and time for, appeal will not extend the 
time for filing appeal"); VAR 1007 (October 28, 1954) 
(stating essentially the same wording as in the 1949 
version); 38 C.F.R. § 19.110 (1973) ("While it is 
contemplated that the agency of original jurisdiction will 
give proper notice of the right to appeal and the time limit, 
failure to notify the claimant of his right to such appellate 
review or of the time limit applicable to a notice of 
disagreement or substantive appeal will not extend the 
applicable period for taking this action.").  

Thus, based upon the existence of these regulations during 
the time in question, VA clearly had a duty to inform the 
appellant that she had the right to appeal its 
determinations; however, such failure did not toll the appeal 
period.  While the Court has questioned the rationale of the 
regulation which states that the appeal period is not tolled 
when the claimant is not informed of the right to appeal, see 
Parham v. West, 13 Vet. App. 59 (1999) (per curiam order) 
(addressing 38 C.F.R. § 19.110); Buchholz v. Brown, 1996 U.S. 
Vet. App. LEXIS 1023 (addressing the same regulation), it has 
not invalidated such regulations.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA.  38 C.F.R. § 19.5 (2002).  Additionally, while the 
Court's current caselaw provides that a claim remains open if 
the RO's denial is not accompanied by a statement of 
appellate rights, such caselaw was not in existence between 
1950 and 1973.  Therefore, based upon the regulations in 
effect during the period between 1950 and 1973, the Board 
finds that the determinations issued by the RO during that 
time became final when the appellant did not appeal them 
within one year, and thus an effective date earlier than 
April 1973 is legally precluded.

Additionally, the Board has reviewed the statements that the 
appellant submitted during the time period between 1950 and 
1973 and does not find that any of them constituted a notice 
of disagreement.  Rather, she continued to argue that she was 
either not at fault for causing the separation or that she 
was not solely at fault for causing the separation.  

It must be noted that the continuous cohabitation regulation 
in effect in 1948, which stated that the surviving spouse 
could not be at fault in the separation between the surviving 
spouse and the veteran during their marriage, has essentially 
remained unchanged from 1948 until 1973.  Thus, even if the 
appellant had appealed any of the RO's determinations during 
that time period, her claim would have remained denied.  In 
the February 1950 decision, the Board determined that based 
upon the fact that the appellant had become pregnant on two 
occasions by the same man while she and the veteran were in a 
separated status during their marriage that she was "at 
fault in failing to continuously cohabit with the veteran 
from the date of her marriage to him to the date of his 
death."  The appellant had confirmed these facts, and thus 
such facts were not in dispute.  Therefore, without removal 
of the fault requirement by the widow in the "continuous 
cohabitation" regulation, no matter what facts the appellant 
subsequently asserted, her claim for VA death benefits would 
have remained denied.

At the time the appellant filed her petition to reopen the 
claim for VA death benefits on April 9, 1987, the regulation 
which stated that failure of VA to provide a claimant with 
appellate rights when a claim is denied will not toll the 
appeal period, was no longer in existence.  As stated above, 
when the RO denied reopening the appellant's claim in a June 
1987 letter, it did not provide her with written notification 
of her appellate rights.  Therefore, the Board finds that 
this failure caused her claim to remain pending, which claim 
was pending at the time the Court invalidated the part of the 
regulation, see Gregory, supra, which was the basis for the 
Board's February 1950 denial of death pension benefits.  It 
was the holding in this case that assisted the appellant in 
obtaining status as the "surviving spouse" of the veteran, 
which led to the grant of VA death benefits .  As stated 
above, the Office of General Counsel has determined that when 
an award of VA benefits is based upon "an interpretation of 
law or VA issue announced in a judicial precedent," that 
38 U.S.C.A. § 5110(a) controls the effective date assigned.  
VAOPGCPREC 10-94; see also VAOGCPREC 9-94 (when Court 
invalidates a regulation while a claim is pending, statutory 
interpretation should be given retroactive effect).  
Accordingly, the Board grants the appellant an effective date 
of April 9, 1987, for the award of nonservice-connected death 
pension benefits.

The Board notes that between the appellant's 1973 and 1987 
petitions to reopen her claim, there is nothing in the record 
that could be construed as an informal claim or an informal 
petition to reopen the claim for entitlement to VA death 
pension benefits.  In fact, the record is devoid of any 
documentation between that time period.

The Board has laid out in detail why an effective date 
earlier than April 9, 1987, for the award of nonservice-
connected death pension benefits is legally precluded.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date of April 9, 1987, for the 
award of nonservice-connected death pension benefits is 
granted.



_______________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

